DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/6/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claim recites the layers being “closely” adhered.  The meets and bounds of what is to be interpreted as “closely” is not disclosed and thus vague and indefinite.  For purposes of examination, any layers close enough to be adhered to one another will be interpreted as being closely adhered (as there is no in-between, per se).  
Regarding claims 2-4, the claims use a tilde ~ to describe a range.  While some people understand ~ to mean “about,” the ~ itself is not proper and should be amended to recite a “dash” – as meaning between, or preceded by the word “about” in each instance.  Furthermore, the meets and bounds of the term “about” is not described in the Specification, thus the tilde ~ will be interpreted as a dash – meaning “between” the upper and lower values, otherwise the claim would still read vague/indefinite. 
Regarding claim 5, the claim contains the trademark/trade name KEVLAR ®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyaramid fibers and, accordingly, the identification/description is indefinite.  The tradename KEVLAR ® may be amended to recite polyamide fibers.  
Regarding claim 6, the word “shell” lacks antecedent basis in the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunnink (US 2011/0052910).
Regarding claim 1, Gunnink teaches a fiber-metallaminate comprising fiber reinforced composite layers and thin metal sheets (abstract).  Gunnink teaches embodiments in which the metal layers are the outer layers and the inner layer is a composite prepreg [0013, 0037].  The examiner notes, the composite of Gunnink thus “has” (read: comprises) both a two layered structure and a three layered structure.  The layers are bonded together (i.e. adjacent layers are fixed by bonding; one layer being closely adhered to another layer) [0032].  
   Regarding claims 2 and 3, the layers in the stack are bonded together by a curing resin (i.e. adhesive) (e.g. an epoxy) at room temperature/slightly above or at 170 oC [0041].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnink (US 2011/0052910), as applied to claim 1 above.
Regarding claim 4, the limitations of claim 1 have been previously set forth.  The thickness is taught to range from 0.3-0.8 mm (i.e. overlapping with 0.6-0.9 mm).  Given that the ranges are overlapping, a prima facie case of obviousness exists.
Regarding claim 5, the metal layer is taught to be a magnesium alloy [0035], and the fiber layer is a fiber prepreg [0028-0032], comprising fiber materials of glass, carbon, aramid (i.e. KEVLAR), polypropylene and/or combinations thereof [0032].  The fibers may be provided as woven fabric [0034].
Regarding claim 6, Gunnink teaches the composite for making a luggage containers (abstract, [0046]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        


/KEVIN C ORTMAN JR./Examiner, Art Unit 1782